Citation Nr: 0318650	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).


FINDING OF FACT

The veteran's currently diagnosed post-traumatic stress 
disorder is related to his military service while in Vietnam. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by a letter 
dated in March 2001 of the VCAA.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, and in light of the 
disposition of this case, the Board finds that any such 
failure is harmless.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).  The adjudication of a claim for 
service connection for post-traumatic stress disorder 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, his military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).

Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
The determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record, 
and not just service department evidence or awards and 
decorations.  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In the instant case, the veteran was stationed in Vietnam.  
Military personnel records do not document receipt of medal, 
badges, or citations which denote direct participation in 
combat.  A careful review of the veteran's service medical 
records reveals no findings or complaints pertaining to a 
psychiatric disorder.  

In a statement received in August 1999, the veteran reported 
that in February 1967, he worked on "L.Z., English for 1st 
Battalion 7th Calvary Headquarter Div."  He stated that when 
he was on guard duty, the airfield came under attack by small 
arms fire, artillery rounds, mortar rounds, tracer rounds, 
and "all types of ammunition," exploding in bound and out 
bound.  He stated that the attack lasted through the night 
and part of a day, and that he feared for his life.  As a 
result of this incident, the veteran stated that whenever he 
heard loud noises, drove, worked, smelled smoke, or saw fog, 
he thought of Vietnam as memories, flashbacks, and dreams 
were triggered.  

VA and Vet Center treatment records document diagnoses of 
post-traumatic stress disorder.  A Vet Center report dated in 
November 1997, reported that the veteran continued to have 
recurrent dreams about being under constant mortar and sniper 
fire.  The diagnosis was chronic and severe post-traumatic 
stress disorder.  VA treatment records associated with the 
claims file detail ongoing treatment for post-traumatic 
stress disorder.

A U.S. Armed Services Center for Research of Unit Records 
report dated in November 2002, stated that Operational 
Report-Lessons Learned submitted by the United States Army 
Vietnam for the time period ending in April 1967, documented 
that English Army Airfield was attacked on February 6, 1967, 
with fifty-four rounds of mortar fire.

The evidence of record indicates that the veteran served in 
Vietnam at English Army Airfield, which came under enemy 
mortar attacks.  There is medical evidence diagnosing 
post-traumatic stress disorder and providing a link between 
the veteran's current symptoms and the attacks that occurred 
at English Army Airfield.  Accordingly, service connection 
for post-traumatic stress disorder is warranted.  Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002).




ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

